date internal_revenue_service number info release date uil cor-138259-01 the honorable arlen specter united_states senator suite federal building liberty avenue pittsburgh pa attention mr brian aiello dear senator specter this letter is in response to your inquiry copy enclosed dated date to mr edmund di giorgio director of the social_security administration ssa on behalf of your constituent the ssa forwarded your inquiry to us for response said that she heard of a television news report concerning a new tax law about social_security_benefits for women she wonders whether the law will affect her she also specifically asks whether the new law will reverse offsets for federal workers neither we nor the ssa are exactly sure what new law however the congress recently enacted the economic_growth_and_tax_relief_reconciliation_act_of_2001 the act one of the subtitle headings in this act is enhancing fairness for women may be referring to this tax law is referring to the congress intended one tax law provision under this subtitle to aid women nearing retirement age who may be behind in saving for their retirement because of interruptions in their careers the act increases the annual dollar limits on elective_deferrals employees can make under certain pension plans for participants who reached age before the close of the plan_year however this law does not affect current federal mentions in her retirees nor involve any offsets for federal workers that letter we think that ssa publication no which explains how government pension offsets affect a spouse’s or widow er ’s benefits may help enclosed a copy of this publication we have i hope this information is helpful please call me at or elliot m rogers identification_number at if you have any questions sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities enclosures
